

115 HR 4202 IH: Parity in Animal Cruelty Enforcement Act
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4202IN THE HOUSE OF REPRESENTATIVESNovember 1, 2017Mr. Roskam (for himself, Mr. Blumenauer, Mr. Nolan, Mr. Sherman, Mr. Cárdenas, Mr. Yoder, Mr. Knight, Mr. Rodney Davis of Illinois, and Mr. Buchanan) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to prohibit animal fighting in United States territories.
	
 1.Short titleThis Act may be cited as the Parity in Animal Cruelty Enforcement Act or the PACE Act. 2.Extending prohibition on animal fighting to the territoriesSection 26 of the Animal Welfare Act (7 U.S.C. 2156) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking Except as provided in paragraph (3), it and inserting It; and
 (B)by striking paragraph (3); (2)by striking subsection (d); and
 (3)by redesignating subsections (e), (f), (g), (h), (i), and (j) as subsections (d), (e), (f), (g), (h), and (i), respectively.
			3.Conforming amendments related to redesignated subsection
 (a)Use of Postal Service or Other Interstate InstrumentalitiesSection 26(c) of the Animal Welfare Act (7 U.S.C. 2156(c)) is amended by striking (e) and inserting (d). (b)Criminal penaltiesSubsection (i) of section 26 of the Animal Welfare Act (7 U.S.C. 2156), as redesignated by section 2(3), is amended by striking (e) and inserting (d).
 (c)Enforcement of animal fighting prohibitionsSection 49(a) of title 18, United States Code, is amended by striking (e) and inserting (d). 